DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/8/2021 has been entered.
 This office action addresses pending claims 1-11 and 16-24. Claim 1 was amended, and arguments were presented in the response filed 3/9/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/9/2021 was filed after the mailing date of the final office action on 12/9/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5-11, 16-18, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 5,523,179) in view of Chiang et al. (US 2014/0170524), He et al. (US 2015/0024121), and Chu et al. (US 6,030,720, herein referred to as Chu ‘720).
Regarding claim 1, Chu discloses a method of preparing a battery cell having a quasi-solid electrode (battery cells comprising a sulfur-based positive electrode composite, abstract; positive electrode in a gel-state, C9/L29-34), the method comprising:
(a) combining a quantity of a cathode active material, a quantity of a deformable quasi-solid electrolyte, and a conductive additive to form a deformable and electrically conductive cathode material (see C9/L45-60, where active-sulfur [cathode active material], polymer electrolyte including PEO and an appropriate salt in a gel-state format [deformable quasi-solid electrolyte], and an electrically conductive material [conductive additive] are used to make the positive electrode), wherein said deformable quasi-solid electrolyte is not a liquid electrolyte and not a solid electrolyte (because Chu uses a polymer electrolyte including PEO and an salt where the positive electrode is made using a solvent, C10/L51-55, which appears to be the same as the “first electrolyte containing an alkali salt dissolved in a solvent and an ion-conducting polymer dissolved in” disclosed in the instant specification at P9/L9-10 as providing the deformable quasi-solid electrolyte, the electrolyte of Chu would have the same properties including the deformable quasi-solid electrolyte not being a liquid electrolyte and not a solid electrolyte), wherein said cathode active material contains sulfur (see active-sulfur, C9/L45), (C10/L49-55, see electrolyte salt (which includes alkali salts including at least LiPF6, LiBF4 among others, C11/P63-65) an PEO added to a solvent).
(c) forming an anode (C12/L10-18, see negative electrode); and 
(d) forming a cell by combining the quasi-solid cathode and the anode (C12/L64-66 and C13/L5-15, which discloses a battery cell including the sulfur-based composite positive electrode and a negative electrode).  
While Chu teaches the electronically conductive additive materials including carbon black, electrically conductive compounds with conjugated carbon-carbon and/or carbon-nitrogen double bounds (C5/L24), Chu does not explicitly disclose the conductive additive containing conductive filaments, forming a 3D network of electron-conducting pathways or (b) forming the cathode material into a quasi-solid cathode, wherein said forming includes deforming the cathode material into an electrode shape without interrupting said 3D network of electron-conducting pathways such that the cathode maintains an electrical conductivity no less than 10-6 S/cm.
Chiang discloses semi-solid electrodes having high rate capability (abstract). Particularly, Chiang teaches a semi-solid cathode that includes active material, conductive material, and electrolyte ([0007]). The conductive material creates a networked carbon effect in the electrode ([0022]). Chiang teaches conductive materials in the cathode can include graphite, carbon powder, pyrolytic carbon, carbon black, carbon fibers, carbon microfibers, carbon nanotubes, single walled CNTs, multi walled CNTs, fullerene carbons, graphene sheets, and/or ([0040]). Chiang teaches that by mixing the conductive additives in with the cathode, the cathode can have an electric conductivity between approximately 10-6 S/cm and 10-3 S/cm, or at least about 10-2 S/cm or more ([0085]). Chiang provides a specific example of 1.5x10-4 S/cm ([0105]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the types and structures of conductive materials that create the networked carbon effect of Chiang with the conductive material in the cathode of Chu for the purpose of creating a cathode with good electronic conductivity.
Modified Chu does not explicitly disclose a combined alkali salt/polymer concentration sufficiently high so that said electrolyte exhibits a vapor pressure less than 0.01 kPa or less than 0.6 of a vapor pressure of said solvent alone when measured at 20°C, a flash point at least 20 degrees Celsius higher than a flash point of said solvent alone, a flash point higher than 150°C, or no detectable flash point at all, or wherein said quasi-solid electrolyte is a supersaturated solution with a concentration greater than 2.5M.
He teaches a non-flammable quasi-solid electrolyte for a battery (abstract). Lithium salt is added to solvent to provide the electrolyte and this is added to a porous thin-film separator ([0026]). The concentration of lithium salt is increased compared to a first concentration such that the electrolyte exhibits a vapor pressure less than 0.01 kPa when measured at 20 °C, a vapor pressure less than 60% of the vapor pressure of the first liquid solvent alone (without any additive or salt), a flash point at least 20 degrees Celsius higher than a flash point of the first liquid solvent alone, a flash point higher than 150 °C, or no detectable flash point ([0027]). He further teaches that the electrolyte is in a supersaturated condition ([0173]) and of a ([0176]). A battery using such an electrolyte is non-flammable and safe, has a long cycle life, high capacity, and high energy density (abstract). Thus, He suggests to one having ordinary skill in the art to adjust the amount of salt in the quasi-solid electrolyte (because the concentration of salt is increased) to obtain an electrolyte with improved results.
Because Chu has electrolyte including alkali salt added to the cathode (C9/L45-60), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify, by routine experimentation, the relative amount of alkali salt (including in a range which the electrolyte exhibits a vapor pressure less than 0.01 kPa when measured at 20 °C, etc.) in the gel electrolyte to a supersaturated concentration of greater than 3.5M added to the cathode electrode of modified Chu to obtain an electrolyte that when added to the cathode is non-flammable and safe, which leads to a battery with long cycle life, high capacity, and high energy density. Additionally, while the claim refers to the combined alkali salt/polymer concentration, it is noted that if the alkali salt concentration is increased, the combined alkali salt/polymer concentration is increased because alkali salt is part of the combination. Thus, by modifying either the alkali salt or the polymer concentration, the combination satisfies the requirement of adjusting the combined alkali salt/polymer concentration.
While Chu discloses combining all the ingredients in the same step (Chu at C10/L58-60, “the components are stir-mixed”) and Chiang discloses combining all the ingredients in the same step (Chiang at [0105] or [0107]), modified Chu does not explicitly disclose wherein said step of combining includes dispersing said conductive filaments into a liquid solvent to form a 
However, the difference appears to be changing the order of mixing ingredients together. For example, combining the ingredients (active material, conductive agent, etc.) in two or multiple steps (as claimed) compared to combining ingredients in the same step (as disclosed in Chiang at least at [0105] or [0107]). 
Chu ‘720 in a method of preparing a lithium sulfur battery, the cathode is prepared by either a first method of mixing all the ingredients together (C18/L5-11) or a second method of making a first dispersion and a second dispersion and then subsequently mixing the two dispersion together (C18/L25-35). As such, having two separate mixing steps or having two different dispersions with the individual components (one with cathode active material, one with electrolyte, and one with conductive additive) to be mixed would have been within the level of one having ordinary skill in the art, and there would have been a reasonable expectation of success. 
With regards to the limitation in step (b) involving forming the cathode material into a quasi-solid cathode of “wherein there are no dry pockets in said quasi-solid cathode”, as best understood by the instant specification, “all electrode active material particles are pre-dispersed in an electrolyte solvent (no wettability issue), eliminating the existence of dry pockets commonly present in an electrode prepared by the convention process of wet coating, drying, packing, and electrolyte injection” in published paragraph [0098]. Therefore, because Chu ‘720 teaches a method of preparing a cathode for a lithium sulfur battery by preparing a (C18/L25-35), thus having the electroactive material [sulfur] pre-dispersed in a solvent (the same pre-dispersion which the instant specification indicates “no dry pockets”), and Chiang teaches forming the electrode from the material ([0017]), the combination would display the same property of no dry spots in said cathode.
Regarding claim 2, modified Chu discloses all of the claim limitations as set forth above. Chu teaches that the amount of active sulfur is 20% to 80% by weight, the amount of ionically conductive material (PEO with salt) 15% to 75% by weight, and electronically conductive material from 5% to 40% by weight (C9/L60-C10/L1). While these values are for weight percent instead of the claimed 30-95% volume of cathode active material, 5-40% volume of electrolyte, and 0.01-30% volume of conductive additive, the amounts share a significant overlap that the differences would appear obvious to one having ordinary skill in the art.
Regarding claim 5, modified Chu discloses all of the claim limitations as set forth above. Chiang additionally discloses wherein said conductive filaments are selected from carbon fibers, graphite fibers, carbon nanofibers, graphite nanofibers, carbon nanotubes, needle coke, carbon whiskers, conductive polymer fibers, conductive material-coated fibers, metal nanowires, metal fibers, metal wires, graphene sheets, expanded graphite platelets, a combination thereof, or a combination thereof with non-filamentary conductive particles (see [0040]).  
claim 6, modified Chu discloses all of the claim limitations as set forth above. While Chu teaches making a positive electrode (cathode) (C5/L1-8), Chu does not explicitly disclose wherein said ion-conducting polymer does not form a matrix in said quasi-solid cathode.
As Chiang teaches combining all the cathode materials ([0105]), and forming a conductive matrix ([0094]), Chiang suggests forming a conductive matrix over other matrices. One of ordinary skill in the art would have been motivated to make and maintain the conductive matrix for the purpose of creating an electrode with good electronic conductivity. Therefore, the combination of the ion-conducting polymer of Chu with the conductive additives of Chiang does not form a[n ion-conducting polymer] matrix in the cathode.  
Regarding claim 7, modified Chu discloses all of the claim limitations as set forth above. Chiang discloses wherein said electrode maintains an electrical conductivity at least about 10-3 S/cm or at least about 10-2 S/cm ([0018]). This range overlaps with the claimed range of from 10-3 S/cm to 10 S/cm. As Chiang teaches an overlapping range and as Chiang instructs one of ordinary skill how to adjust the conductivity of the electrode by adjusting the relative amount of materials ([0014]), it would have been obvious to one having ordinary skill in the art to increase the amount of electrical conductivity by adding more conductive agents to increase the electrical conductance to the range of 10-3 S/cm to 10 S/cm.
Regarding claim 8, modified Chu discloses all of the claim limitations as set forth above. Chu teaches electronically conductive material from 5% to 40% by weight (C9/L60-C10/L1), which while being measured by weight instead of volume, this amount and the claimed amount 
Regarding claim 9, modified Chu discloses all of the claim limitations as set forth above. Chu teaches electronically conductive material from 5% to 40% by weight (C9/L60-C10/L1), which while being measured by weight instead of volume, this amount and the claimed amount of 1% to 10% by volume share a significant overlap that the differences would appear obvious to one having ordinary skill in the art. 
Regarding claim 10, modified Chu discloses all of the claim limitations as set forth above. Chu discloses the amount of active sulfur (cathode active material) is 20% to 80% by weight (C9/L60-C10/L1), which while being measured by weight instead of volume, this amount and the claimed amount of 40% to 90% by volume share a significant overlap that the differences would appear obvious to one having ordinary skill in the art.
Regarding claim 11, modified Chu discloses all of the claim limitations as set forth above. Chu discloses the amount of active sulfur (cathode active material) is 20% to 80% by weight (C9/L60-C10/L1), which while being measured by weight instead of volume, this amount and the claimed amount of 50% to 85% by volume share a significant overlap that the differences would appear obvious to one having ordinary skill in the art.
Regarding claim 16, modified Chu discloses all of the claim limitations as set forth above. Chu additionally discloses the anode can be made gel-state when the cathode is also gel-state (thus quasi-solid) (C9/L29-32), and discloses adding an anode active material (C12/L10-18). However, Chu does not explicitly disclose wherein the step of forming the anode includes (A) combining a quantity of an anode active material, a quantity of an electrolyte, and a -6 S/cm. Thus, Chu does not disclose combining a quantity of electrolyte, a conductive additive, and combining to have a 3D network of electron-conducting pathways.
Chiang discloses a step of forming the anode includes (A) combining a quantity of an anode active material, a quantity of an electrolyte, and a conductive additive to form a deformable and electrically conductive anode material (see semi-solid anode, made of graphite, carbon black, and electrolyte, [0107]). Because Chiang teaches the same conductive elements for the anode as the cathode (see cathode conductive additives [0040] compared to anode conductive additives [0042]), Chiang teaches the same 3D network of electron-conducting pathways as the semi-solid cathode ([0022] and [0093]). Chiang teaches the anode having an electrolyte containing an alkali salt ([0107], same electrolyte as the cathode).
Chiang additionally teaches (B) forming the deformable and conductive anode material into a quasi-solid anode ([0107], anode semi-solid slurries were formed into electrodes), wherein said forming includes deforming the deformable and conductive anode material into an electrode shape without interrupting said 3D network of electron- conducting pathways such -6 S/cm ([0022], networked carbon, and [0105], conductivity of 1.5x10-4 S/cm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the step of forming an anode (including adding electrolyte, and conductive additives) disclosed in Chiang with the gel-state anode of Chu for the purpose of creating an anode with good electronic conductivity.
Regarding claim 17, modified Chu discloses all of the claim limitations as set forth above. Chu additionally discloses wherein the solvent is selected from an organic solvent (C11/L27-35, see at least “aprotic organic liquids”).
Regarding claim 18, modified Chu discloses all of the claim limitations as set forth above. Chu additionally discloses wherein the sulfur cell is a lithium-ion sulfur cell (see “carbon inserted with lithium” in abstract). Chiang and Chu additionally discloses wherein said alkali metal-sulfur cell is a lithium-ion sulfur cell and said anode contains an anode active material selected from the group consisting of: 
(a) particles of lithium metal or a lithium metal alloy (Chiang at [0084]; Chu at C6/L32-34); 
(b) natural graphite particles, artificial graphite particles, meso-carbon microbeads (MCMB), carbon particles, needle coke, carbon nanotubes, carbon nanofibers, carbon fibers, and graphite fibers (see graphitic carbon in Chiang at [0081] and [0084] as graphite can either be artificial or natural, Chiang discloses at least one type of graphite; also see carbon in Chu at C6/L43-45); 
(Chiang at [0084]); 
(d) alloys or intermetallic compounds of Si, Ge, Sn, Pb, Sb, Bi, Zn, or Al with other elements, wherein said alloys or compounds are stoichiometric or non-stoichiometric (Chiang at [0084]).
Regarding claim 20, modified Chu discloses all of the claim limitations as set forth above. Chu additionally discloses wherein the alkali metal can be sodium (C12/L18) (thus a sodium-ion sulfur cell) and wherein the anode active material is petroleum coke (C12/L40). 
Regarding claim 21, modified Chu discloses all of the claim limitations as set forth above. Chu additionally discloses wherein the alkali metal can be sodium (C12/L18) (thus a sodium-ion sulfur cell) and wherein the anode is selected from sodium metal alloys (see Na4Pb, C12/L25) and graphite (C12/L40, and thus at least one of natural or artificial because graphite can either be natural or artificial).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 5,523,179) in view of Chiang et al. (US 2014/0170524), He et al. (US 2015/0024121), and Chu et al. (US 6,030,720, herein referred to as Chu ‘720), as applied to claim 18 above, and further in view of He et al. (US 2014/0342249, herein referred to as He ‘121).
Regarding claim 19, modified Chu discloses all of the claim limitations as set forth above. While Chu teaches using conductive additives including carbon black (C5/L17), modified Chu does not explicitly disclose using graphene.
([0040], [0042]). Thus Chiang teaches the equivalency of using these materials as conductive additives in batteries. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the carbon black of Chu with the graphene sheets as the conductive additive because Chiang teaches the materials are used in the art to accomplish the same purpose of adding electrical conductivity to electrodes in a battery.
While Chiang discloses using graphene as a conductive additive in the cathode ([0040]), the reference does not explicitly disclose wherein said pre-lithiated graphene sheets are selected from pre-lithiated versions of pristine graphene, graphene oxide, reduced graphene oxide, graphene fluoride, graphene chloride, graphene bromide, graphene iodide, hydrogenated graphene, nitrogenated graphene, boron-doped graphene, nitrogen-doped graphene, chemically functionalized graphene, a physically or chemically activated or etched version thereof, or a combination thereof.  
He ‘121 discloses a lithium secondary battery (abstract) that can have a cathode having sulfur containing active material ([0040]) further containing a conductive additive that can be pristine graphene, graphene oxide, doped graphene, and chemically functionalized graphene ([0042]). He further teaches that these carbon materials can be the prelithiated version ([0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use prelithiated pristine graphene, graphene oxide, doped graphene, or chemically functionalized graphene of He ‘121 as the graphene of Chu modified by .

Claims 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 5,523,179) in view of Chiang et al. (US 2014/0170524), He et al. (US 2015/0024121), Chu et al. (US 6,030,720, herein referred to as Chu ‘720), as applied to claim 1 above, and further in view of Thillaiyan et al. (US 2015/0084604).
Regarding claims 22-24, modified Chiang discloses all of the claim limitations as set forth above. However, modified Chu does not explicitly disclose wherein said cathode active material constitutes an electrode active material mass loading (claim 22) greater than 15 mg/cm2, (claim 23) greater than 25 mg/cm2, or (claim 24) greater than 45 mg/cm2.
Thillaiyan discloses a lithium-sulfur battery wherein the cathode has an average loading of from about 0.1 to 80 mg/cm2 ([0054]). That is, Thillaiyan teaches that lithium-sulfur cathodes can be loaded in a range encompassing the claimed ranges.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a high cathode loading amount (in the range of 45 to 80 mg/cm2) as seen in Thillaiyan with the sulfur cathode of modified Chiang for the purpose of increasing the active material per unit area and thus increasing the capacity.
In addition, as the amount of active material per unit area affects the available amount of capacity of the battery, the electrode active material mass loading amount can be considered a result effective variable. Therefore, one of ordinary skill in the art would have been motivated to increase the loading amount of electrode active material to higher ranges (including ranges 2) in order to increase the capacity of the battery. As Thillaiyan teaches it is known to have batteries within this range, one of ordinary skill would have also been capable to adjusting the loading amount of the electrode active material.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 5,523,179) in view of Chiang et al. (US 2014/0170524), and He et al. (US 2015/0024121).
Regarding claim 3, Chu discloses a method of preparing a battery cell having a quasi-solid electrode (battery cells comprising a sulfur-based positive electrode composite, abstract; positive electrode in a gel-state, C9/L29-34), the method comprising:
(a) combining a quantity of a cathode active material, a quantity of a deformable quasi-solid electrolyte, and a conductive additive to form a deformable and electrically conductive cathode material (see C9/L45-60, where active-sulfur [cathode active material], polymer electrolyte including PEO and an appropriate salt in a gel-state format [deformable quasi-solid electrolyte], and an electrically conductive material [conductive additive] are used to make the positive electrode), wherein said deformable quasi-solid electrolyte is not a liquid electrolyte and not a solid electrolyte (because Chu uses a polymer electrolyte including PEO and an salt where the positive electrode is made using a solvent, C10/L51-55, which appears to be the same as the “first electrolyte containing an alkali salt dissolved in a solvent and an ion-conducting polymer dissolved in” disclosed in the instant specification at P9/L9-10 as providing the deformable quasi-solid electrolyte, the electrolyte of Chu would have the same properties including the deformable quasi-solid electrolyte not being a liquid electrolyte and not a solid electrolyte), wherein said cathode active material contains sulfur (see active-sulfur, C9/L45), (C10/L49-55, see electrolyte salt (which includes alkali salts including at least LiPF6, LiBF4 among others, C11/P63-65) an PEO added to a solvent).
(c) forming an anode (C12/L10-18, see negative electrode); and 
(d) forming a cell by combining the quasi-solid cathode and the anode (C12/L64-66 and C13/L5-15, which discloses a battery cell including the sulfur-based composite positive electrode and a negative electrode).  
While Chu teaches the electronically conductive additive materials including carbon black, electrically conductive compounds with conjugated carbon-carbon and/or carbon-nitrogen double bounds (C5/L24), Chu does not explicitly disclose the conductive additive containing conductive filaments, forming a 3D network of electron-conducting pathways or (b) forming the cathode material into a quasi-solid cathode, wherein said forming includes deforming the cathode material into an electrode shape without interrupting said 3D network of electron-conducting pathways such that the cathode maintains an electrical conductivity no less than 10-6 S/cm.
Chiang discloses semi-solid electrodes having high rate capability (abstract). Particularly, Chiang teaches a semi-solid cathode that includes active material, conductive material, and electrolyte ([0007]). The conductive material creates a networked carbon effect in the electrode ([0022]). Chiang teaches conductive materials in the cathode can include graphite, carbon powder, pyrolytic carbon, carbon black, carbon fibers, carbon microfibers, carbon nanotubes, single walled CNTs, multi walled CNTs, fullerene carbons, graphene sheets, and/or ([0040]). Chiang teaches that by mixing the conductive additives in with the cathode, the cathode can have an electric conductivity between approximately 10-6 S/cm and 10-3 S/cm, or at least about 10-2 S/cm or more ([0085]). Chiang provides a specific example of 1.5x10-4 S/cm ([0105]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the types and structures of conductive materials that create the networked carbon effect of Chiang with the conductive material in the cathode of Chu for the purpose of creating a cathode with good electronic conductivity.
Modified Chu does not explicitly disclose a combined alkali salt/polymer concentration sufficiently high so that said electrolyte exhibits a vapor pressure less than 0.01 kPa or less than 0.6 of a vapor pressure of said solvent alone when measured at 20°C, a flash point at least 20 degrees Celsius higher than a flash point of said solvent alone, a flash point higher than 150°C, or no detectable flash point at all.
He teaches a non-flammable quasi-solid electrolyte for a battery (abstract). Lithium salt is added to solvent to provide the electrolyte and this is added to a porous thin-film separator ([0026]). The concentration of lithium salt is increased compared to a first concentration such that the electrolyte exhibits a vapor pressure less than 0.01 kPa when measured at 20 °C, a vapor pressure less than 60% of the vapor pressure of the first liquid solvent alone (without any additive or salt), a flash point at least 20 degrees Celsius higher than a flash point of the first liquid solvent alone, a flash point higher than 150 °C, or no detectable flash point ([0027]). A battery using such an electrolyte is non-flammable and safe, has a long cycle life, high capacity, and high energy density (abstract). Thus, He suggests to one having ordinary skill in the art to 
Because Chu has electrolyte including alkali salt added to the cathode (C9/L45-60), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify, by routine experimentation, the relative amount of alkali salt (including in a range which the electrolyte exhibits a vapor pressure less than 0.01 kPa when measured at 20 °C, etc.) in the gel electrolyte added to the cathode electrode of modified Chu to obtain an electrolyte that when added to the cathode is non-flammable and safe, which leads to a battery with long cycle life, high capacity, and high energy density. Additionally, while the claim refers to the combined alkali salt/polymer concentration, it is noted that if the alkali salt concentration is increased, the combined alkali salt/polymer concentration is increased because alkali salt is part of the combination. Thus, by modifying either the alkali salt or the polymer concentration, the combination satisfies the requirement of adjusting the combined alkali salt/polymer concentration.
While Chu discloses the ion-conducting polymer as polyethylene oxide (C9/L48-50), modified Chu does not explicitly disclose wherein said electrolyte contains a quasi-solid polymer electrolyte containing an ion-conducting polymer selected from poly(ethylene oxide) (PEO) having a molecular weight lower than 1 x 106 g/mole, polydimethylsiloxane, a sulfonated derivative thereof, or a combination thereof.  
However, Chu in an example teaches using polyethylene oxide with a 900,000 molecular weight (9 x 105) (C16/L38-39). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use polyethylene oxide with a 5 g/mol) (which satisfies the limitation of PEO having a molecular weight lower than 1 x 106 g/mol) in the cathode of modified Chu because Chu teaches using this molecular weight PEO in the formation of cathodes.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 5,523,179) in view of Chiang et al. (US 2014/0170524), He et al. (US 2015/0024121), and Liu et al. (US 2012/0088154).
Regarding claim 4, Chu discloses a method of preparing a battery cell having a quasi-solid electrode (battery cells comprising a sulfur-based positive electrode composite, abstract; positive electrode in a gel-state, C9/L29-34), the method comprising:
(a) combining a quantity of a cathode active material, a quantity of a deformable quasi-solid electrolyte, and a conductive additive to form a deformable and electrically conductive cathode material (see C9/L45-60, where active-sulfur [cathode active material], polymer electrolyte including PEO and an appropriate salt in a gel-state format [deformable quasi-solid electrolyte], and an electrically conductive material [conductive additive] are used to make the positive electrode), wherein said deformable quasi-solid electrolyte is not a liquid electrolyte and not a solid electrolyte (because Chu uses a polymer electrolyte including PEO and an salt where the positive electrode is made using a solvent, C10/L51-55, which appears to be the same as the “first electrolyte containing an alkali salt dissolved in a solvent and an ion-conducting polymer dissolved in” disclosed in the instant specification at P9/L9-10 as providing the deformable quasi-solid electrolyte, the electrolyte of Chu would have the same properties including the deformable quasi-solid electrolyte not being a liquid electrolyte and not a solid (see active-sulfur, C9/L45), and said deformable quasi-solid electrolyte contains an alkali salt and an ion-conducting polymer dissolved or dispersed in a solvent (C10/L49-55, see electrolyte salt (which includes alkali salts including at least LiPF6, LiBF4 among others, C11/P63-65) an PEO added to a solvent).
(c) forming an anode (C12/L10-18, see negative electrode); and 
(d) forming a cell by combining the quasi-solid cathode and the anode (C12/L64-66 and C13/L5-15, which discloses a battery cell including the sulfur-based composite positive electrode and a negative electrode).  
While Chu teaches the electronically conductive additive materials including carbon black, electrically conductive compounds with conjugated carbon-carbon and/or carbon-nitrogen double bounds (C5/L24), Chu does not explicitly disclose the conductive additive containing conductive filaments, forming a 3D network of electron-conducting pathways or (b) forming the cathode material into a quasi-solid cathode, wherein said forming includes deforming the cathode material into an electrode shape without interrupting said 3D network of electron-conducting pathways such that the cathode maintains an electrical conductivity no less than 10-6 S/cm.
Chiang discloses semi-solid electrodes having high rate capability (abstract). Particularly, Chiang teaches a semi-solid cathode that includes active material, conductive material, and electrolyte ([0007]). The conductive material creates a networked carbon effect in the electrode ([0022]). Chiang teaches conductive materials in the cathode can include graphite, carbon powder, pyrolytic carbon, carbon black, carbon fibers, carbon microfibers, carbon ([0040]). Chiang teaches that by mixing the conductive additives in with the cathode, the cathode can have an electric conductivity between approximately 10-6 S/cm and 10-3 S/cm, or at least about 10-2 S/cm or more ([0085]). Chiang provides a specific example of 1.5x10-4 S/cm ([0105]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the types and structures of conductive materials that create the networked carbon effect of Chiang with the conductive material in the cathode of Chu for the purpose of creating a cathode with good electronic conductivity.
Modified Chu does not explicitly disclose a combined alkali salt/polymer concentration sufficiently high so that said electrolyte exhibits a vapor pressure less than 0.01 kPa or less than 0.6 of a vapor pressure of said solvent alone when measured at 20°C, a flash point at least 20 degrees Celsius higher than a flash point of said solvent alone, a flash point higher than 150°C, or no detectable flash point at all.
He teaches a non-flammable quasi-solid electrolyte for a battery (abstract). Lithium salt is added to solvent to provide the electrolyte and this is added to a porous thin-film separator ([0026]). The concentration of lithium salt is increased compared to a first concentration such that the electrolyte exhibits a vapor pressure less than 0.01 kPa when measured at 20 °C, a vapor pressure less than 60% of the vapor pressure of the first liquid solvent alone (without any additive or salt), a flash point at least 20 degrees Celsius higher than a flash point of the first liquid solvent alone, a flash point higher than 150 °C, or no detectable flash point ([0027]). A battery using such an electrolyte is non-flammable and safe, has a long cycle life, high capacity, (abstract). Thus, He suggests to one having ordinary skill in the art to adjust the amount of salt in the quasi-solid electrolyte (because the concentration of salt is increased) to obtain an electrolyte with improved results.
Because Chu has electrolyte including alkali salt added to the cathode (C9/L45-60), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify, by routine experimentation, the relative amount of alkali salt (including in a range which the electrolyte exhibits a vapor pressure less than 0.01 kPa when measured at 20 °C, etc.) in the gel electrolyte added to the cathode electrode of modified Chu to obtain an electrolyte that when added to the cathode is non-flammable and safe, which leads to a battery with long cycle life, high capacity, and high energy density. Additionally, while the claim refers to the combined alkali salt/polymer concentration, it is noted that if the alkali salt concentration is increased, the combined alkali salt/polymer concentration is increased because alkali salt is part of the combination. Thus, by modifying either the alkali salt or the polymer concentration, the combination satisfies the requirement of adjusting the combined alkali salt/polymer concentration.
While Chu discloses the ion-conducting polymer as polyethylene oxide (C9/L48-50), modified Chu does not explicitly disclose wherein said electrolyte contains a quasi-solid polymer electrolyte containing an ion-conducting polymer selected from the group consisting of poly(perfluoro sulfonic acid), sulfonated perfluoroalkoxy derivatives of polytetrafluoroethylene, sulfonated poly(ether ketone), sulfonated styrene-butadiene copolymers, sulfonated poly chloro-trifluoroethylene (PCTFE), sulfonated perfluoroethylene-propylene copolymer (FEP), sulfonated ethylene-chlorotrifluoroethylene copolymer (ECTFE), 
Liu teaches a rechargeable lithium-sulfur batteries having a cathode that includes a graphene-sulfur nanocomposite (abstract). The cathode further comprises a polymer contacting the nanocomposite to minimize diffusion of polysulfide species into the electrolyte ([0006]). The polymer, in a particular example, includes, but is not limited to a sulfonated tetrafluoroethylene based fluoropolymer-copolymer (with an example of NAFION, [0018]) and polyethylene oxide ([0006]). NAFION is a sulfonated tetrafluoroethylene based fluoropolymer with perfluoroalkyoxy derivatives (-O-CF2-CF-, the chemical structure is seen below); thus NAFION is considered a sulfonated perfluoroalkyoxy derivative of polytetrafluoroethylene.

    PNG
    media_image1.png
    158
    304
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute NAFION (a sulfonated tetrafluoroethylene based fluoropolymer-copolymer, that reads on the claimed limitation of a sulfonated perfluoroalkyoxy derivate of polytetrafluoroethylene) for the polyethylene oxide in the cathode of modified Chu .

Response to Arguments
Applicant's arguments filed 3/9/2021 have been fully considered but they are not persuasive. 
Applicant argues the combination of prior art does not obviate the claims because the quasi-solid material suspension being a solution and the quasi-solid electrode being completely dispersed in conjunction with said solution is not obviated. Applicant specifically argues the Chu reference states "uniformly dispersed" (C9/L45-60) but in the context of Chu that would not mean a quasi-solid electrode and would not eliminate dry spots. Applicant refers to C6/L1-7 of Chu to show that the gel of Chu demonstrates a polymer gel equivalent to solid state material, and that gelling would immobilize. 
This is not considered persuasive. Section C6/L3, to which Applicant refers for support the assertion, clearly states "in the gel-state, the electrolyte separator..."; that is, the section applicant relies upon is directed to the electrolyte separator, and not to the positive electrode (cathode). Thus, the argument relying on the separator is not persuasive in overcoming limitations regarding the positive electrode (cathode).

Applicant further argues that "Chu teaches a concentration of electrolyte to monomer of 49:1, which does not motivate completely dispersed suspensions". 

In addition, Chu '720 is relied upon to teach the limitations of "no dry pockets" because as best understood by the specification, the pre-dispersal of electrode active material in electrolyte solvent before mixing prevents dry pockets (see published paragraph [0098]). Chu '720 teaches preparing a first and second dispersion before mixing the two dispersions together to form the cathode (C18/L25-35). Because Chu '720 teaches a pre-dispersion, the combination of prior art further meets the limitations regarding "dry pockets" because Chu '720 teaches the disclosed way of eliminating dry pockets. Applicant did not address the combination with the prior art of Chu '720.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186.  The examiner can normally be reached on M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB BUCHANAN/             Examiner, Art Unit 1725             

/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725